NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 10 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JORGE ALBERT MEJIA RIVERA, AKA                   No. 12-70479
Jorge Mejia, AKA Jorge Mejia Riveria
                                                 Agency No. A 093-370-617
              Petitioner,
 v.
                                                 MEMORANDUM*
LORETTA LYNCH, Attorney General,

              Respondent.


                         On Petition for Review of an Order
                        of the Board of Immigration Appeals

                            Submitted January 8, 2016**
                               Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and MOTZ,*** Senior
District Judge.

      Jorge Alberto Mejia Rivera, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’s (“BIA”) decision adopting and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
                                                                              Page 2 of 3
affirming an Immigration Judge’s (“IJ”) denial of his application for relief under

the Convention Against Torture (“CAT”). We deny in part and dismiss in part the

petition for review.

      For the first time before this court Rivera asserts two arguments: one, that

counsel below, who represented Rivera in both IJ and BIA proceedings, furnished

ineffective assistance of counsel by failing to advise Rivera that he could have

sought a suspension of deportation; and two, that the IJ erred when he retroactively

applied standards of cancellation of removal, instead of suspension of deportation,

to find petitioner ineligible for discretionary relief. First, we lack jurisdiction to

review Rivera’s new claims because he did not raise either with the BIA or IJ, and

accordingly, he has failed to exhaust his administrative remedies. See

Ontiveros-Lopez v. I.N.S., 213 F.3d 1121, 1124 (9th Cir. 2000) (“We . . . require an

alien who argues ineffective assistance of counsel to exhaust his administrative

remedies by first presenting the issue to the BIA.”).

      Second, Rivera fails to challenge the BIA’s only finding–that Rivera was

ineligible for CAT protection. Thus, he waives the only issue on appeal, and we

deny in part the petition for review. See Martinez-Serrano v. I.N.S., 94 F.3d 1256,

1259-60 (9th Cir. 1996) (holding that issues not discussed in the opening brief are

waived).
                                                                             Page 3 of 3
      We stay the mandate of this court for 90 days from the date this disposition

is filed, absent further order of this court, to allow Rivera an opportunity to file a

motion to reopen with the BIA with respect to his new claims.

             DISMISSED IN PART AND DENIED IN PART.